

AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
AMENDMENT NO. 1, dated as of May 25, 2007 (this “Amendment”), to the Credit
Agreement, dated as of October 24, 2006 (the “Credit Agreement”), by and among
The Bombay Company, Inc., BBA Holdings, LLC, Bombay International, Inc., The
Bombay Furniture Company of Canada Inc., as borrowers (the “Borrowers”), the
lenders signatory thereto from time to time (the “Lenders”), General Electric
Capital Corporation, for itself, as Lender, and as administrative agent and
collateral agent for the Lenders (in such capacity, the “Agent”) and GE Canada
Finance Holding Company as Canadian agent (in such capacity, the “Canadian
Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to permit the Borrowers to incur additional debt under a secured term
loan from GB Merchant Partners LLC (the “Term Agent”) in the aggregate principal
amount of $10,000,000 pursuant to the Term Loan Agreement (as defined below);
 
WHEREAS, the Lenders have agreed to amend the provisions of the Credit Agreement
but only on the terms and subject to the conditions herein provided;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, the parties hereto agree as follows:
 
1.  Defined Terms. Capitalized terms used herein but not defined herein have the
respective meanings ascribed thereto in the Credit Agreement.
 
“Amendment Fee Letter” means the letter agreement, dated as of May 25, 2007,
addressed to the Borrowers from the Agent and accepted by the Borrowers, with
respect to certain fees to be paid to the Agent.
 
“Intercreditor Agreement” means the Intercreditor Agreement dated as of June 5,
2007 among Agent, Term Agent and the Borrowers, in form and substance acceptable
to the Agent.
 
“Security Agreements” means, collectively (a) Amendment No. 1 dated as of June
5, 2007 to the Guaranty and Security Agreement dated as of October 24, 2006 and
(b) the Amended and Restated Canadian Security Agreement dated as of June 5,
2007.
 
“Term Loan Agent” means GB Merchant Partners, LLC, as agent, and its successors.
 
“Term Loan Agreement” means the Term Loan Agreement dated as of the date hereof
among the Term Agent, the Term Loan Lenders and the Borrowers, in form and
substance acceptable to the Agent, as amended, restated, supplemented, replaced
or otherwise modified from time to time in accordance with the terms of the
Intercreditor Agreement.
 
“Term Loan Documents” means, collectively, the Term Loan Agreement and the Term
Loan Guaranty and Security Agreement.
 

--------------------------------------------------------------------------------


“Term Loan Guaranty and Security Agreement” means the Guaranty and Security
Agreement dated as of June 5, 2007 by and among Term Agent and Term Loan Lenders
and Grantors, in form and substance acceptable to the Agent, as amended,
restated, supplemented, replaced or otherwise modified from time to time.
 
“Term Loan Lenders” means the term lenders under the Term Loan Agreement.
 
2.  Amendments.
 
(a)  Section 1.1 (Defined Terms). Section 1.1 (Defined Terms) is hereby amended
as follows:
 
(i)  The following definition of “Amendment No. 1 Effective Date” shall be
inserted in its proper alphabetical order:
 
“Amendment No. 1 Effective Date” shall mean June 5, 2007.
 
(ii)  The definition of “Availability” shall be amended and restated in its
entirety as follows:
 
“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by the Administrative Agent at any time, in its Permitted
Discretion equal to (a) the lesser of (i) the Maximum Revolver Amount and (ii)
the Aggregate Borrowing Base, minus (b) the sum of the U.S. Revolving Credit Out
standings and the Canadian Revolving Credit Outstanding (in each case,
determined after giving effect to all sublimits and Reserves then applicable
hereunder).
 
(iii)  The definition of “Cash Dominion Event” shall be amended and restated in
its entirety as follows:
 
“Cash Dominion Event” means (a) the occurrence and continuance of any Event of
Default, or (b) the period commencing with each failure by the Borrowers to
maintain Adjusted Availability in an amount of greater than (i) ten percent
(10%) of the Aggregate Borrowing Base for a period of 5 consecutive Business
Days or (ii) five percent (5%) of the Aggregate Borrowing Base at any time and,
in each case, ending with the occurrence of a Cash Dominion Reversion; provided,
however that (y) no more than 2 Cash Dominion Reversions may occur in any 12
month period and (z) if an additional Cash Dominion Event occurs during such 12
month period, no further Cash Dominion Reversions may occur through and
including the Scheduled Maturity Date.
 
(iv)  The definition of “Minimum Availability Amount” shall be amended and
restated in its entirety as follows:
 
“Minimum Availability Amount” means, as of any date of determination, the
greater of (a) 7.5% of the Aggregate Borrowing Base and (b) the Term Loan
Reserve Amount.
 
2

--------------------------------------------------------------------------------


(v)  The definition of “Permitted Liens” shall be amended by deleting “and” at
the end of clause (m) and inserting the following new clause (o) at the end
thereof immediately before the period:
 
“,and (o) Liens securing the Permitted Term Debt”.
 
(vi)  The following definition of “Permitted Term Debt” shall be inserted in its
proper alphabetical order:
 
“Permitted Term Debt” means all “Obligations”, as defined in the Term Loan
Agreement.
 
(vii)  The following definition of “Term Loan Agent” shall be inserted in its
proper alphabetical order:
 
“Term Loan Agent” means GB Merchant Partners LLC, as agent, and its successors.
 
(viii)  The following definition of “Term Loan Agreement” shall be inserted in
its proper alphabetical order:
 
“Term Loan Agreement” means the Term Loan Agreement dated as of May 25, 2007
among the Term Loan Agent, the lenders party thereto and the Borrowers, as in
effect on the Amendment No. 1 Effective Date, as amended, restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms of the Intercreditor Agreement.
 
(ix)  The following definition of “Term Loan Documents” shall be inserted in its
proper alphabetical order:
 
“Term Loan Documents” means the Term Loan Agreement , together with all other
documents and agreements contemplated thereunder and executed in connection
therewith.
 
(x)  The following definition of “Term Loan Lenders” shall be inserted in its
proper alphabetical order:
 
“Term Loan Lenders” means the term lenders under the Term Loan Agreement.
 
(xi)  The following definition of “Term Loan Reserve” shall be inserted in its
proper alphabetical order:
 
“Term Loan Reserve Amount” means the lesser of (i) $10,000,000, provided, that
as of December 31st of each Fiscal Year, this amount shall equal the greater of
the then Term Loan Reserve Amount or $15,000,000 until such time as the Borrower
provides Projections acceptable to the Agent and Term Loan Agent and (ii) 10% of
the Aggregate Borrowing Base.
 
(b)  Section 2.5 of the Credit Agreement. Section 2.5 of the Credit Agreement is
hereby amended by inserting the following clause (c) at the end thereof:
 
3

--------------------------------------------------------------------------------


“(c) Prepayment Fee. In the event that the Commitments are terminated and
reduced to 0 under this Section 2.5 on or before the second anniversary of the
Amendment No. 1 Effective Date, the Borrowers shall pay to the Administrative
Agent and the Canadian Agent, as the case may be, a premium (to be paid to the
Lenders, as liquidated damages and compensation for the costs of being prepared
to make funds available hereunder) in an amount equal to $200,000; provided,
however, that no such prepayment fee shall be payable under this Section 2.5(c)
if the Commitments are terminated in connection with a refinancing whereby the
Agent is the administrative agent under the new facility.”
 
(c)  Section 5.3(d) of the Credit Agreement. Section 5.3(d) of the Credit
Agreement is hereby amended by inserting the following into clause (iv),
immediately preceding “generally”:
 
“or by the Borrowers to the Term Loan Agent ”
 
(d)  Section 5.4(b) of the Credit Agreement. Section 5.4(b) of the Credit
Agreement is hereby amended as follows:
 
(i)  The last sentence of clause (i) shall be deleted and replaced with the
following:
 
“Prior to the occurrence of an Event of Default, the Administrative Agent, in
its Permitted Discretion, may (and shall at the Required Lender’s direction),
cause one (1) additional inventory per Fiscal Year to be taken at the expense of
the Borrowers. Following the occurrence and during the continuance of an Event
of Default, the Administrative Agent, in its Permitted Discretion, may (and
shall at the Required Lender’s direction), cause additional inventories to be
taken at the expense of the Borrowers.”
 
(ii)  Clause (ii) shall be amended and restated as follows:
 
“(ii) At the Borrowers’ expense, upon the request of the Administrative Agent
from time to time, the Borrowers will obtain and deliver to the Administrative
Agent, or, if the Administrative Agent so elects, will cooperate with the
Administrative Agent in the Administrative Agent’s obtaining, a report of an
independent collateral auditor satisfactory to the Administrative Agent (which
may be affiliated with one of Lenders) with respect to the Books and Accounts
and inventory components included in the Aggregate Borrowing Base, which report
shall indicate whether or not the information set forth in the Borrowing Base
Certificate most recently delivered is accurate and complete in all material
respects based upon a review by such auditors of the Accounts (including
verification with respect to the amount, aging, identity and credit of the
respective account debtors and the billing practices of the Borrowers) and
inventory (including verification as to the value, location and respective
types); provided, however, that the Borrowers shall not be obligated to pay for
more than 4 commercial finance exams in any 12 month period; provided, further,
that the Borrower shall be obligated to pay for any additional commercial
finance exams conducted in connection with the Borrowers request to add Eligible
Accounts of Wholesale, Accounts with respect to private label credit cards, or
Accounts with respect to Permitted Acquisitions to the U.S. Borrowing Base.”
 
4

--------------------------------------------------------------------------------


(iii)  The following shall be added to the end of clause (iii), immediately
preceding the period:
 
“; provided, further, that following the occurrence and during the continuance
of an Event of Default, the Borrowers shall be obligated to pay for such
additional appraisals as the Administrative Agent may, in its Permitted
Discretion, require”
 
(iv)  Clause (iv) shall be amended by deleting “1 real property appraisal in any
12 month period”, in the fourth line and replacing it with the following:
 
“real property appraisals or “desktop” review of the most recent real estate
appraisal as the Administrative Agent may, in its Permitted Discretion, require”
 
(e)  Section 6.14(a) of the Credit Agreement. Section 6.14(a) of the Credit
Agreement is hereby amended as follows:
 
(i)  The following shall be added to the end of clause (iv), immediately
preceding the semicolon
 
“, including, without limitation, the delivery of any notice to the Term Loan
Agent (or any Term Loan Lender) of any “defaults” or “events of default” under
the Term Loan Agreement or the other Term Loan Documents”
 
(ii)  Clauses (v) and (vi) shall be renumbered as clauses (vii) and (viii)
respectively.
 
(iii)  The following clauses (v) and (vi) shall be inserted immediately
preceding clause (vii) (previously clause (v)):
 
“(v) The occurrence of any Property Loss Event involving Collateral having a
fair market value in excess of $500,000;
 
(vi) Any prepayment of Permitted Term Debt;”
 
(f)  Section 7.1 of the Credit Agreement. Section 7.1 of the Credit Agreement is
hereby amended by deleting “and” at the end of clause (i) and inserting the
following new clause (k) at the end thereof immediately before the period:
 
“; and
 
(k) Permitted Term Debt”
 
(g)  Section 7.3 of the Credit Agreement. Section 7.3 of the Credit Agreement is
hereby amended as follows:
 
(i)  By deleting all of the language between the parentheses in clause (a) and
replacing it with the following:
 
“excluding this Agreement, the other Loan Documents and the Term Loan
Documents”.
 
5

--------------------------------------------------------------------------------


(ii)  By deleting all of the language between the parentheses in clause (b) and
replacing it with the following:
 
“excluding this Agreement, the other Loan Documents and the Term Loan
Documents”.
 
(h)  Section 7.21 of the Credit Agreement. Section 7.21 shall be inserted
immediately following Section 7.20 of the Credit Agreement and shall read as
follows:
 
“Section 7.21  Amendments to Term Loan Agreement. The Borrowers will not agree
to any amendment, modification, waiver or supplement to the Term Loan Agreement
or any other agreement executed in connection therewith which contravenes the
provisions of the Intercreditor Agreement.”
 
(i)  Section 7.22 of the Credit Agreement. Section 7.2 shall be inserted
immediately following Section 7.21 of the Credit Agreement and shall read as
follows:
 
“Section 7.22  Maximum Indebtedness. The Borrowers shall not permit or suffer to
exist the aggregate of (i) all payment Obligations hereunder, plus (ii) all
Permitted Term Debt, to be greater than 60% of the sum of the Eligible Inventory
(valued at Cost) owned by the U.S. Borrowers and Eligible Inventory (valued at
Cost) owned by Bombay Canada, tested as of December 31, 2007.”
 
(j)  Section 8.1 of the Credit Agreement. Section 8.1 of the Credit Agreement is
hereby amended by deleting “or” at the end of clause (m) and inserting the
following new clause (o) at the end thereof immediately before the period:
 
“; or
 
(o) any “Event of Default” under and as defined in the Term Loan Agreement shall
have occurred and be continuing”
 
(k)  Section 10.19 of the Credit Agreement. Section 10.19 of the Credit
Agreement is hereby amended by inserting the following at the end thereof:
 
“ The Borrowers hereby consent to the publication (including, without
limitation, by way of press release or other public announcement), from time to
time, by the Administrative Agent or any Lender of advertising material relating
to the financing transactions contemplated by this Agreement and the other Loan
Documents using any Borrower’s name, product photographs, logo or trademark,
provided such publication shall not occur prior to the earlier of (i) the
Amendment No. 1 Effective Date and (ii) any Borrower’s public announcement of
such financing transactions.”
 
(l)  Section 10.23 of the Credit Agreement. Section 10.23 shall be inserted
immediately following Section 10.22 of the Credit Agreement and shall read as
follows:
 
“Section 10.23  Intercreditor Agreement. In the event of any conflict between
any provision in this Agreement and any provision in the Intercreditor
Agreement, such
 
6

--------------------------------------------------------------------------------


provision in the Intercreditor Agreement shall control and such provision of
this Agreement shall be deemed to have been complied with or satisfied to the
extent of such conflict.”
 
3.  Conditions to Effectiveness of this Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:
 
(a)  The Agent shall have received a duly executed counterpart of this
Amendment, executed by each of the Borrowers and the Lenders;
 
(b)  The Agent shall have received a duly executed counterpart of each of the
Security Agreements, executed by each Borrower and Guarantor party thereto,
together with copies of amendments to UCC and PPSA filings, executed by each of
the Borrowers and the Lenders if necessary;
 
(c)  The Agent shall have received a duly executed counterpart of the
Intercreditor Agreement, executed by each party thereto;
 
(d)  The Agent shall have received a duly executed counterpart of each Term Loan
Document, executed by each of the Borrowers, Term Agent and the Term Loan
Lenders.
 
(e)  The Agent shall have received favorable opinions of counsel to the
Borrowers from (a) Thompson & Knight LLP, special U.S. counsel to the Borrowers
and (b) Fraser Milner Casgrain LLP, special Canadian counsel to the Borrowers,
each addressed to the Agent and the Canadian Agent, the L/C Issuers and the
Lenders and addressing such matters as the Agent may reasonably request;
 
(f)  The Agent shall have received a certificate of the secretary or other
Responsible Officer of each Borrower in charge of maintaining Books and records
of such Borrower certifying as to (A) the names and signatures of each officer
of such Borrower authorized to execute and deliver any of this Agreement, the
Security Agreements, the Intercreditor Agreement and the Term Loan Documents, to
which such Borrower is a party, (B) the Governing Documents of such Borrower
attached to such certificate are complete and correct copies of such Governing
Documents as in effect on the date of such certification (or, for any such
Governing Document delivered to the Agent on the Closing Date, that there have
been no changes from such Governing Document so delivered) and (C) the
resolutions of such Borrower’s board of directors or other appropriate governing
body approving and authorizing the execution, delivery and performance of each
of this Agreement, the Security Agreements, the Intercreditor Agreement and the
Term Loan Documents or any other agreement, to which such Borrower is a party;
 
(g)  The Agent and the Lenders shall have received (i) payment of the
arrangement fee set forth in the Amendment Fee Letter and (ii) all other fees
and costs (including reasonable attorneys fees) incurred in connection with the
negotiation, preparation and execution of this Amendment; and
 
(h)  The Agent shall have received from the Borrowers such other documents and
information as it may reasonably request.
 
4.  Representations and Warranties. Each Borrower represents and warrants to the
Agent and the Lenders as follows:
 
7

--------------------------------------------------------------------------------


(a) The execution, delivery and performance by such Borrower of this Amendment
is within such Borrower’s corporate powers or limited liability company powers,
as applicable, and has been duly authorized by all necessary corporate or
limited liability company, and, if required, stockholder or member action, as
applicable. This Amendment has been duly executed and delivered by such Borrower
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity regardless of whether
considered in a proceeding in equity or at law.
 
(b) No consent or approval of any Governmental Authority or any other Person is
required for any of the Borrowers to execute, deliver and perform this
Amendment.
 
(c) After giving effect to this Amendment, the Agent has continuing, perfected
liens in the Collateral.
 
5.  Miscellaneous.
 
(a)As of the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as modified
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single agreement.
 
(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lenders or the Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein.
 
(c)This Amendment shall be deemed a Loan Document.
 
(d) The Section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.
 
(e) Except as expressly provided herein, the Credit Agreement and the other Loan
Documents shall continue in full force and effect, and the terms and conditions
of the Credit Agreement are expressly incorporated herein and ratified and
confirmed in all respects.
 
(f) The fact that any term or provision of this Amendment is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
 
(g) This Amendment may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement and any party may
enter into this Amendment by executing a counterpart. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient
 
8

--------------------------------------------------------------------------------


delivery of such counterpart.
 
(h) Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.
 
(i) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
(j) The terms of this Amendment shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.
 


 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 


 
THE BOMBAY COMPANY, INC.




By:___________________________     
Name:
Title:


BBA HOLDINGS, LLC




By:___________________________     
Name:
Title:


BOMBAY INTERNATIONAL, INC.




By:___________________________     
Name:
Title:


THE BOMBAY FURNITURE COMPANY OF CANADA INC.




By:___________________________     
Name:
Title:



--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as Lender and Administrative Agent




By:___________________________________     
Name:
Title: Duly Authorized Signatory


GE CANADA FINANCE HOLDING COMPANY, as Canadian Agent and as Canadian Lender




By:___________________________________     
Name:
Title: Duly Authorized Signatory

